Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received on 31 May 2022 for application number 17/146,783. The Office hereby acknowledges receipt of the following and placed of record in file: Oath/Declaration, Abstract, Specification, Drawings, and Claims.
Claims 20 and 21 are new
Claims 1 – 21 are presented for examination.

Response to Amendment
Applicant’s amendment filed 31 May 2022 is insufficient to overcome the rejection of claims 1 – 19 based upon 35 USC § 103 as set forth in the last Office action because:  Examiner respectfully maintains the prior art of record reads on the claim limitations based on the current claim language.

Applicant’s amendment filed 31 May 2022 is sufficient to overcome the 112 rejection of claims 1 – 19 based upon the arguments.  The 112 rejection is withdrawn.

Response to Arguments
Applicant's arguments filed 31 May 2022 have been fully considered but they are not persuasive. With regards to the argument that “The cited art does not teach or suggest, either alone or in combination, a method which includes “providing hybrid ubers from the SSD storage and the HDD storage,” as recited in claim 1 (emphasis added). Rather, as the Office Action acknowledges, Dong does not explicitly disclose hybrid ubers (Detailed Action, page 5). Jin also makes no mention of hybrid ubers. Rather, Jin merely describes storage including a first portion and a second portion (paragraph [0130]), and configuring the first portion as a “file-level RAID” and the second portion as a “block-level RAID” (paragraph [0148]). As each portion is configured as an independent RAID, Jin does not describe a RAID using storage from both the first portion and the second portion (id.). Thus, Jin does not describe providing an uber from multiple types of storage, such as “the SSD storage and the HDD storage,” as recited in claim 1. Accordingly, the cited art does not teach or suggest, either alone or in combination, a method which includes, “providing hybrid ubers from the SSD storage and the HDD storage,” as recited in claim 1”, Examiner acknowledges Applicants argument however respectfully maintains the prior art of record reads on the claim limitations based on the current claim language.  Jin does teach as Applicant has stated above, however Jin also teaches a RAID using storage from both portions as a hybrid RAID [The storage array may include of hybrid storage devices or may include different kinds of drives. The drives may be selected from a group including hard disk drives (HDDs), solid state drives (SSDs), banded drives (including CMR zones and SMR zones) and hybrid drives] [the first characteristic may include a first device or first portion of a device made of a first material such as a hard disk drive or magnetic medium of a hybrid drive while the second characteristics may include a second device or second portion of a device made of a second material such as a solid state drive (SSD) or solid state cache of a hybrid drive] [hybrid file system may be configured to organize each data block as an independent parity stripe and write the parity strip to the storage array through one full-stripe write. The file blocks may be written to the storage array in appending mode such that writes to each of the hybrid hard disks also follow the appending mode. Various embodiments may allow the hybrid file system to tolerate disk failure. Multiple disk failures may be prevented by using erasure codes. The implementation of the RAID function at the file level may allow the hybrid file system to optimize data reconstruction process when disk failure occurs] as cited in Jin [“The storage may be a hybrid device or a hybrid storage device. The hybrid storage device may be a hybrid disk drive including two or more media. The storage may instead by a storage array. The storage array may include of hybrid storage devices or may include different kinds of drives. The drives may be selected from a group including hard disk drives (HDDs), solid state drives (SSDs), banded drives (including CMR zones and SMR zones) and hybrid drives.”] [para. 0084] [“In various embodiments, the first characteristic may include a first device or first portion of a device made of a first material such as a hard disk drive or magnetic medium of a hybrid drive while the second characteristics may include a second device or second portion of a device made of a second material such as a solid state drive (SSD) or solid state cache of a hybrid drive. In various embodiments, the first characteristic may include the first characteristics of a first plurality of sub-portions making up or forming the first portion and the second characteristics may include the second characteristics of a second plurality of sub-portions making up or forming the second portion. For instance, the storage may be a storage array having a first partition formed by the magnetic medium of a plurality of hybrid drives as well as a second partition formed by the solid state caches of the hybrid drives.”] [para. 0085] [“FIG. 8G is a schematic 800g showing a data storage system shown in FIG. 8A according to various embodiments coupled to a hybrid array. The hybrid array may include a plurality of hybrid drives 834a, 834b, 834c etc. In various embodiments, each of the plurality of hybrid drives may include CMR and/or SMR zones as well as non-volatile memories (NVMs). Non-volatile memories (NVMs) may include flash memory, phase change memory, ferroelectric random access memory, Silicon-Oxide-Nitride-Oxide-Silicon (SONOS) memory, read-only memories, optical disc memory etc. The CMR and/or SMR zones may form the first portion 810 while the NVMs may form the second portion 812. In other words, the first portion 810 may include the CMR and/or SMR zones while the second portion 812 may include the NVMs. The first portion 810 may be configured to store cold file data while the second portion 812 may be configured to store file system metadata as well as hot file data. The storage may further include an array circuit coupled to the CMR and/or SMR zones and the NVMs. In various embodiments, the data storage system may include the storage, i,e, the hybrid array.”] [para. 0134] [“In various embodiments, the hybrid file system may be configured to organize each data block as an independent parity stripe and write the parity strip to the storage array through one full-stripe write. The file blocks may be written to the storage array in appending mode such that writes to each of the hybrid hard disks also follow the appending mode. Various embodiments may allow the hybrid file system to tolerate disk failure. Multiple disk failures may be prevented by using erasure codes. The implementation of the RAID function at the file level may allow the hybrid file system to optimize data reconstruction process when disk failure occurs. By traversing the metadata tree the hybrid file system may only reconstruct the failed blocks which are allocated by the file blocks, skipping the other invalid or free blocks.”] [paras. 0151 – 0152].  In combination with the above passages, Examiner respectfully maintains Jin further teaches providing an uber from multiple types of storage, such as “the SSD storage and the HDD storage” as cited in the 16 March 2022 Office Action and further [“In various embodiments, the hybrid file system may be configured to organize each data block as an independent parity stripe and write the parity strip to the storage array through one full-stripe write. The file blocks may be written to the storage array in appending mode such that writes to each of the hybrid hard disks also follow the appending mode.”] [para. 00151].  Therefore, Examiner respectfully maintains the prior art of record reads on the claim limitations based on the current claim language.

With regards to the argument that “Further, the cited art does not teach or suggest, either alone or in combination, a method which includes “forming a hybrid tier within the storage array,” as recited in claim 1 (emphasis added). Rather, Dong merely describes a storage array which includes “a plurality of disks” (paragraph [0042]). There is no mention in Dong of any tiers within the storage array, let alone the hybrid tier provided in claim 1 (id.). Further, other than the cited paragraph [0042], Dong makes no mention of any types of storage media, and there is no indication that the type of storage media has any bearing on the method and the apparatus for calculating a storage system capacity disclosed therein (id.). Thus, Dong fails to teach or suggest a method which includes “forming a hybrid tier within the storage array,” as recited in claim 1.” Examiner acknowledges Applicants argument however respectfully maintains the prior art of record reads on the claim limitations based on the current claim language.  Dong was applied to read on the feature of forming a hybrid tier within the storage array as cited in the 16 March 2022 Office Action [“…The storage array includes a controller 101 and a plurality of disks, where the disk includes a solid state disk (SSD), a mechanical disk, a hybrid disk, or the like. The mechanical disk is, for example, an Hard Disk Drive (HDD).”] [para. 0042].  Based on this citation of Dong, Examiner is interpreting that the storage array including a plurality of disks, which can include hybrid disk, as reading on a hybrid tier.  Furthermore, Jin also teaches the formation of a hybrid tier within the storage array from the citations above addressing the previous argument as well.  Therefore, Examiner respectfully maintains the prior art of record reads on the claim limitations based on the current claim language.

With regards to the argument that “Further still, Dong does not even teach or suggest that the “plurality of disks” is a heterogeneous group of different storage media (id.), such as the SSD storage and the HDD storage recited in claim 1. Rather, Dong states that “the disk” includes one of the types of disks from a list (id.). As the term “disk” is in the singular, Dong does not disclose that the storage array contains a combination of different types of storage media (id.). Thus, Dong fails to teach or suggest a method which includes “forming a hybrid tier within the storage array, the hybrid tier including solid state device (SSD) storage and hard disk drive (HDD) storage,” as recited in claim 1. Likewise, Jin makes no mention of a hybrid tier as provided in claim 1. Rather, Jin describes separate portions of storage joined only by a “determination circuit” configured to determine whether to write data to a particular portion (paragraph [0047]). Jin describes each portion as having an “independent file system” and describes accessing each portion in a different manner, i.e., using a “log-structured file system branch” to access the first portion and a “conventional file system branch” to access the second portion (paragraph [0050]). Even further, Jin states that that each portion may be configured as an independent RAID (e.g., the first portion may be “a file-level RAID” and the second portion may be “a block-level RAID”) (paragraph [0148]). In all of the above examples, Jin describes one portion as independent from the other portion (paragraphs [0050] and [0148]), and not as a hybrid tier as provided in claim 1. Thus, Jin fails to teach or suggest a method which includes “forming a hybrid tier within the storage array,” as recited in claim 1”, Examiner acknowledges Applicants argument however respectfully maintains the prior art of record reads on the claim limitations based on the current claim language.  With regards to these arguments, please see Examiner’s response above which addresses these arguments with the previous two responses.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 31 May 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 20 and 21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 20 recites “determining whether the hybrid tier has available capacity to store dirty data from a cache” in the first limitation.  It is unclear where the cache is located within the storage system, and what is making the determination and/or how the determination is made regarding the available capacity to store dirty data from a cache.

Claim 21 recites “evicting … from the hybrid tier to a homogenous HDD tier in the storage array” in the last limitation.  Claim 1 recite that a hybrid tier is formed within the storage array, where claim 21 recites a homogenous HDD tier in the storage array.  Based on the claim language, it is unclear if the homogenous HDD tier was formed with the hybrid tier or formed separately in the storage array. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 5, 10 – 12, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. [hereafter as Dong], US Pub. No. 2020/0117386 A1 in view of Jin et al. [hereafter as Jin], US Pub. No. 2014/0019680 A1.

As per claim 1, Dong discloses a method of managing data within a storage array, the method comprising: 
forming a hybrid tier within the storage array, the hybrid tier including solid state device (SSD) storage and hard disk drive (HDD) storage [“As shown in FIG. 1, a storage system in an embodiment of the present invention may be a storage array …. In this embodiment of the present invention, a storage array is used as an example. The storage array includes a controller 101 and a plurality of disks, where the disk includes a solid state disk (SSD), a mechanical disk, a hybrid disk, or the like. The mechanical disk is, for example, an Hard Disk Drive (HDD).”] [para. 0042]; 
after the hybrid tier is formed, providing ubers [stripe] from the SSD storage and the HDD storage of the hybrid tier [“To improve reliability and prevent data loss, when storing data, the storage system usually stores data in a form of a stripe, that is, writes a plurality of strips in parallel into a plurality of memories (for example, a plurality of magnetic disks or a plurality of storage media).”] [para. 0044] [para. 0045]; and 
after the ubers are provided, accessing the ubers to perform data storage operations [stripe usually means a set of a plurality of strips written in parallel into a plurality of memories when data is stored] [“A stripe usually means a set of a plurality of strips written in parallel into a plurality of memories when data is stored. A strip is also referred to as a stripe unit. A stripe includes strips. A stripe length usually means a quantity of strips included in a stripe. A type and a quantity of strips included in one stripe may be determined by a striping algorithm. The striping algorithm may be an erasure coding (EC) or multi-copy algorithm, or the like. For example, if the storage system uses the EC algorithm, strips included in a stripe need to be distributed on different disks. One stripe includes M data strips (a data strip is a strip that includes source data) and N parity strips (a parity strip is a strip that includes parity data), a stripe length is M+N, and M and N are both integers. In this case, (M+N) disks are required to store the strips in the stripe. Specifically, for example, the EC algorithm is a redundant array of independent disks (RAID) algorithm. For example, a quantity of parity strips of an EC stripe formed by using a RAID 5 algorithm is 1, and a stripe length of the EC stripe formed by using the RAID 5 algorithm is M+1; a quantity of parity strips of an EC stripe formed by using a RAID 6 algorithm is 2, and a stripe length of the EC stripe formed by using the RAID 6 algorithm is M+2. For another example, the storage system uses the multi-copy algorithm to obtain a stripe, and in a stripe formed by using a plurality of copies, a quantity of strips is equal to a quantity of copies. Using a three-copy algorithm as an example, one stripe includes three identical data strips, and the three identical data strips are respectively stored on three disks. In this case, a stripe length is 3. In a stripe using the multi-copy algorithm, one copy may be used as a data strip, and other copies are used as parity strips. Therefore, in the stripe using the multi-copy algorithm, a quantity of data strips is 1. Source data is also referred to as user-written data, and includes metadata. For a same striping algorithm, there may be different stripe lengths. For example, for the RAID 6 algorithm in the EC algorithm, there may be stripes having different lengths; for the multi-copy algorithm, there may also be different copy quantities.”] [para. 0045] [para. 0084].
However, Dong does not explicitly disclose hybrid ubers.
Jin teaches hybrid ubers [The hybrid file system 802 may be further configured write data to the first portion 810 (through file data module 804) if the hybrid file system 802 determines the data is file data and to write data to the second portion 812 (through metadata module 806) if the hybrid file system 802 determines the data is file system metadata] [“FIG. 8B is a schematic 800b showing a data storage system according to various embodiments. The hybrid file system 802 may be implemented as a user-level file system based on the FUSE framework. The hybrid file system 802 may further provide the standard POSIX interfaces to the user applications. The user applications 814 may communicate with the hybrid file system 802 through a FUSE kernel module 822 using FUSE library 824. The FUSE kernel module 822 may be in kernel space. The hybrid file system 802 may be configured to determine whether to write data to the first portion 810 or to the second portion 812. The hybrid file system 802 may be configured to determine whether the data is file data or file system metadata. The hybrid file system 802 may be further configured write data to the first portion 810 (through file data module 804) if the hybrid file system 802 determines the data is file data and to write data to the second portion 812 (through metadata module 806) if the hybrid file system 802 determines the data is file system metadata. The file data module 804 may be configured to control writing to the first portion 810 in a log structured manner via a raw device read/write interface. The space reclamation module 818 may reside in the file data module 804.”] [para. 0130].
Dong and Jin are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Dong with Jin in order to modify Dong for “hybrid ubers” as taught by Jin.  One of ordinary skill in the art would be motivated to combine Dong with Jin before the effective filing date of the claimed invention to improve a system by providing for the ability to detect where the “hybrid file system may be configured to determine whether the data is file data or file system metadata.” [Jin, para. 0130].

Claim 10 is rejected with like reasoning as claim 1 above, except for the following remaining claim limitations:
memory; and
control circuitry coupled to the memory, the memory storing instructions which, when carried out by the control circuitry, cause the control circuitry to perform a method.
Dong teaches memory [“As shown in FIG. 2, the controller 101 includes a central processing unit (CPU) 201, a memory 202, and an interface 203. The memory 202 stores a computer instruction. The CPU 201 executes the computer instruction in the memory 202 to perform management and data access operations on the storage system. In addition, to save computing resources of the CPU 201, a field programmable gate array (FPGA) or other hardware may also be configured to perform all operations of the CPU 201 in this embodiment of the present invention. Alternatively, the FPGA or other hardware and the CPU 201 each are configured to perform some operations of the CPU in this embodiment of the present invention. For ease of description, in this embodiment of the present invention, a combination of the CPU 201 and the memory 202 is collectively referred to as a processor; the FPGA or the other hardware is referred to as the processor; the FPGA or other hardware and the CPU 201 is also referred to as the processor. In the foregoing implementations, the processor communicates with the interface 203.”] [para. 0043]; and
control circuitry coupled to the memory, the memory storing instructions which, when carried out by the control circuitry, cause the control circuitry to perform a method [“As shown in FIG. 2, the controller 101 includes a central processing unit (CPU) 201, a memory 202, and an interface 203. The memory 202 stores a computer instruction. The CPU 201 executes the computer instruction in the memory 202 to perform management and data access operations on the storage system. In addition, to save computing resources of the CPU 201, a field programmable gate array (FPGA) or other hardware may also be configured to perform all operations of the CPU 201 in this embodiment of the present invention. Alternatively, the FPGA or other hardware and the CPU 201 each are configured to perform some operations of the CPU in this embodiment of the present invention. For ease of description, in this embodiment of the present invention, a combination of the CPU 201 and the memory 202 is collectively referred to as a processor; the FPGA or the other hardware is referred to as the processor; the FPGA or other hardware and the CPU 201 is also referred to as the processor. In the foregoing implementations, the processor communicates with the interface 203.”] [para. 0043].

Claim 19 is rejected with like reasoning as claims 1 and 10 above.


As per claim 2, Dong in view of Jin discloses a method as in claim 1 wherein forming the hybrid tier includes: 
Jin teaches identifying SSD storage positions from a set of SSDs and identifying HDD storage positions from a set of HDDs to provide the SSD storage and the HDD storage in accordance with a mapped-RAID (Redundant Array of Independent Disks) architecture [each of the plurality of hybrid drives may include CMR and/or SMR zones as well as non-volatile memories (NVMs). Non-volatile memories (NVMs) may include flash memory, phase change memory, ferroelectric random access memory, Silicon-Oxide-Nitride-Oxide-Silicon (SONOS) memory, read-only memories, optical disc memory etc. The CMR and/or SMR zones may form the first portion 810 while the NVMs may form the second portion 812. In other words, the first portion 810 may include the CMR and/or SMR zones while the second portion 812 may include the NVMs. The first portion 810 may be configured to store cold file data while the second portion 812 may be configured to store file system metadata as well as hot file data. The storage may further include an array circuit coupled to the CMR and/or SMR zones and the NVMs] [“FIG. 1 is a schematic 100 showing a hard disk according to various embodiments. The hard disk may include a plurality of shingled magnetic recording (SMR) zones 102a, 102b. The hard disk may further include a conventional magnetic recording (CMR) zone 104.”] [para. 0035] [“FIG. 8G is a schematic 800g showing a data storage system shown in FIG. 8A according to various embodiments coupled to a hybrid array. The hybrid array may include a plurality of hybrid drives 834a, 834b, 834c etc. In various embodiments, each of the plurality of hybrid drives may include CMR and/or SMR zones as well as non-volatile memories (NVMs). Non-volatile memories (NVMs) may include flash memory, phase change memory, ferroelectric random access memory, Silicon-Oxide-Nitride-Oxide-Silicon (SONOS) memory, read-only memories, optical disc memory etc. The CMR and/or SMR zones may form the first portion 810 while the NVMs may form the second portion 812. In other words, the first portion 810 may include the CMR and/or SMR zones while the second portion 812 may include the NVMs. The first portion 810 may be configured to store cold file data while the second portion 812 may be configured to store file system metadata as well as hot file data. The storage may further include an array circuit coupled to the CMR and/or SMR zones and the NVMs. In various embodiments, the data storage system may include the storage, i,e, the hybrid array.”] [para. 0134].
Claim 11 is rejected with like reasoning.

As per claim 3, Dong in view of Jin discloses a method as in claim 2 Jin teaches wherein providing the hybrid ubers includes: 
to form a hybrid uber [hybrid file system (HybridFS) 802. The hybrid file system 802 may include a file data module 804 configured to control writing the data to a first portion (i.e. lower performance zone) 810 in a log structured manner] [Data may be written to the first portion in the form of a circular log], mapping at least one SSD storage position identified from the set of SSDs and at least one HDD storage position identified from the set of HDDs [hard disk may include a plurality of shingled magnetic recording (SMR) zones 102a, 102b. The hard disk may further include a conventional magnetic recording (CMR) zone 104] [CMR and/or SMR zones may form the first portion 810 while the NVMs may form the second portion 812] [each of the plurality of hybrid drives may include CMR and/or SMR zones as well as non-volatile memories (NVMs). Non-volatile memories (NVMs) may include flash memory, phase change memory, ferroelectric random access memory, Silicon-Oxide-Nitride-Oxide-Silicon (SONOS) memory, read-only memories, optical disc memory etc. The CMR and/or SMR zones may form the first portion 810 while the NVMs may form the second portion 812. In other words, the first portion 810 may include the CMR and/or SMR zones while the second portion 812 may include the NVMs. The first portion 810 may be configured to store cold file data while the second portion 812 may be configured to store file system metadata as well as hot file data. The storage may further include an array circuit coupled to the CMR and/or SMR zones and the NVMs] [“FIG. 1 is a schematic 100 showing a hard disk according to various embodiments. The hard disk may include a plurality of shingled magnetic recording (SMR) zones 102a, 102b. The hard disk may further include a conventional magnetic recording (CMR) zone 104.”] [para. 0035] [“FIG. 8G is a schematic 800g showing a data storage system shown in FIG. 8A according to various embodiments coupled to a hybrid array. The hybrid array may include a plurality of hybrid drives 834a, 834b, 834c etc. In various embodiments, each of the plurality of hybrid drives may include CMR and/or SMR zones as well as non-volatile memories (NVMs). Non-volatile memories (NVMs) may include flash memory, phase change memory, ferroelectric random access memory, Silicon-Oxide-Nitride-Oxide-Silicon (SONOS) memory, read-only memories, optical disc memory etc. The CMR and/or SMR zones may form the first portion 810 while the NVMs may form the second portion 812. In other words, the first portion 810 may include the CMR and/or SMR zones while the second portion 812 may include the NVMs. The first portion 810 may be configured to store cold file data while the second portion 812 may be configured to store file system metadata as well as hot file data. The storage may further include an array circuit coupled to the CMR and/or SMR zones and the NVMs. In various embodiments, the data storage system may include the storage, i,e, the hybrid array.”] [para. 0134] [“FIG. 8B is a schematic 800b showing a data storage system according to various embodiments. The hybrid file system 802 may be implemented as a user-level file system based on the FUSE framework. The hybrid file system 802 may further provide the standard POSIX interfaces to the user applications. The user applications 814 may communicate with the hybrid file system 802 through a FUSE kernel module 822 using FUSE library 824. The FUSE kernel module 822 may be in kernel space. The hybrid file system 802 may be configured to determine whether to write data to the first portion 810 or to the second portion 812. The hybrid file system 802 may be configured to determine whether the data is file data or file system metadata. The hybrid file system 802 may be further configured write data to the first portion 810 (through file data module 804) if the hybrid file system 802 determines the data is file data and to write data to the second portion 812 (through metadata module 806) if the hybrid file system 802 determines the data is file system metadata. The file data module 804 may be configured to control writing to the first portion 810 in a log structured manner via a raw device read/write interface. The space reclamation module 818 may reside in the file data module 804.”] [para. 0130] [“FIG. 8A is a schematic 800a showing a data storage system according to various embodiments. The data storage system may include a hybrid file system (HybridFS) 802. The hybrid file system 802 may include a file data module 804 configured to control writing the data to a first portion (i.e. lower performance zone) 810 in a log structured manner. The file data module 804 may be implemented by a first control sub-circuit. The hybrid file system 802 may further include a metadata file/change log file module 806 configured to control writing to a second portion (i.e. higher performance zone) 812 in a random access manner. In various alternate embodiments, the hybrid file system 802 may further include a metadata file/change log file module 806 configured to control writing to a second portion (i.e. higher performance zone) 812 in a log structure manner.”] [para. 0116] [“In various embodiments, the shingled magnetic recording (SMR) zones may be configured to be written with data in a log structured manner. Data may be written to the first portion in the form of a circular log in the first portion. The log may have a header and an end defining the data written to the first portion. As new data is written to the log, the header of the log moves relative to the end. In other words, the header of the log moves one round around the circular log to meet the end of the log as new data is appended to the header. Unwanted old data may be marked (as invalid data). As the header moves past the end to rewrite new data on the old data, the marked old data (i.e. the invalid data) may be discarded or removed. The unmarked old data (i.e. the wanted data) may be appended to the header of the log as new data.”] [para. 0041], and 
after the hybrid uber is formed, incorporating the hybrid uber into a hybrid circular storage log [hybrid file system (HybridFS) 802. The hybrid file system 802 may include a file data module 804 configured to control writing the data to a first portion (i.e. lower performance zone) 810 in a log structured manner] [Data may be written to the first portion in the form of a circular log] [“FIG. 8A is a schematic 800a showing a data storage system according to various embodiments. The data storage system may include a hybrid file system (HybridFS) 802. The hybrid file system 802 may include a file data module 804 configured to control writing the data to a first portion (i.e. lower performance zone) 810 in a log structured manner. The file data module 804 may be implemented by a first control sub-circuit. The hybrid file system 802 may further include a metadata file/change log file module 806 configured to control writing to a second portion (i.e. higher performance zone) 812 in a random access manner. In various alternate embodiments, the hybrid file system 802 may further include a metadata file/change log file module 806 configured to control writing to a second portion (i.e. higher performance zone) 812 in a log structure manner.”] [para. 0116] [“In various embodiments, the shingled magnetic recording (SMR) zones may be configured to be written with data in a log structured manner. Data may be written to the first portion in the form of a circular log in the first portion. The log may have a header and an end defining the data written to the first portion. As new data is written to the log, the header of the log moves relative to the end. In other words, the header of the log moves one round around the circular log to meet the end of the log as new data is appended to the header. Unwanted old data may be marked (as invalid data). As the header moves past the end to rewrite new data on the old data, the marked old data (i.e. the invalid data) may be discarded or removed. The unmarked old data (i.e. the wanted data) may be appended to the header of the log as new data.”] [para. 0041].
Claim 12 is rejected with like reasoning.

As per claim 5, Dong in view of Jin discloses a method as in claim 3 Jin teaches wherein mapping to form the hybrid uber includes: 
combining multiple SSD storage positions and one HDD storage position into a RAID layout [“The storage array may be or include a redundant array of independent hard disks (RAID). …”] [para. 0084 [“The storage may be a hybrid device or a hybrid storage device. The hybrid storage device may be a hybrid disk drive including two or more media. The storage may instead by a storage array. The storage array may include of hybrid storage devices or may include different kinds of drives. The drives may be selected from a group including hard disk drives (HDDs), solid state drives (SSDs), banded drives (including CMR zones and SMR zones) and hybrid drives.”] [para. 0084]. 
Dong discloses RAID5 layout [“…For example, a quantity of parity strips of an EC stripe formed by using a RAID 5 algorithm is 1, and a stripe length of the EC stripe formed by using the RAID 5 algorithm is M+1; a quantity of parity strips of an EC stripe formed by using a RAID 6 algorithm is 2, and a stripe length of the EC stripe formed by using the RAID 6 algorithm is M+2...”] [para. 0045].
Claim 14 is rejected with like reasoning.


Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. [hereafter as Dong], US Pub. No. 2020/0117386 A1 in view of Jin et al. [hereafter as Jin], US Pub. No. 2014/0019680 A1 as applied to claims 3 and 12 above, and further in view of Zhang et al. [hereafter as Zhang] ,US Pub. No. 2017/0337107 A1.

As per claim 4, Dong in view of Jin discloses a method as in claim 3 Jin teaches wherein mapping to form the hybrid uber includes: 
configuring each of the at least one HDD storage position to store only parity [“The storage array may be or include a redundant array of independent hard disks (RAID). One hard disk of the plurality of hard disks may be configured to store parity information. ….”] [para. 0083]. 
However, Dong and Jin do not explicitly disclose configuring each of the at least one SSD storage position to store only data.
Zhang teaches configuring each of the at least one SSD storage position to store only data [Thus, the RAID controller store data in each SSD and stores parity information in multiple shared HDDs, in the RAID mechanism] [“From another aspect of this invention, the inventor provides a data storage method based on the RAID mechanism, including: an RAID controller; several SSD disks for storing data blocks, and several HDD disks for storing parity information. All the SSDs are divided into multiple SSD sets that are independent from one another, and data accesses to different SSD sets do not interfere one another. Every HDD is shared by all the SSD sets and can store the parity information of data in each SSD set. Thus, the RAID controller store data in each SSD and stores parity information in multiple shared HDDs, in the RAID mechanism.”] [para. 0018].
Dong, Jin, and Zhang are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Dong and Jin with Zhang in order to modify Dong and Jin for “configuring each of the at least one SSD storage position to store only data” as taught by Zhang.  One of ordinary skill in the art would be motivated to combine Dong and Jin with Zhang before the effective filing date of the claimed invention to improve a system by providing for the ability where “The storage system combines the parity from different RAID volumes into one shared set and this improves the performance and reliability of the whole storage system.” [Zhang, Abstract].
Claim 13 is rejected with like reasoning.


Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. [hereafter as Dong], US Pub. No. 2020/0117386 A1 in view of Jin et al. [hereafter as Jin], US Pub. No. 2014/0019680 A1 as applied to claims 3 and 12 above, and further in view of Watanabe et al. [hereafter as Watanabe] ,US Pub. No. 2015/0278020 A1.

As per claim 6, Dong in view of Jin discloses a method as in claim 3 Dong discloses wherein mapping to form the hybrid uber includes: 
combining two storage positions and one storage position into a RAID5(2+1) layout in which data is stored in each storage position and parity is stored in the one storage position [“For example, if the storage system uses the EC algorithm, strips included in a stripe need to be distributed on different disks. One stripe includes M data strips (a data strip is a strip that includes source data) and N parity strips (a parity strip is a strip that includes parity data), a stripe length is M+N, and M and N are both integers. In this case, (M+N) disks are required to store the strips in the stripe. Specifically, for example, the EC algorithm is a redundant array of independent disks (RAID) algorithm. For example, a quantity of parity strips of an EC stripe formed by using a RAID 5 algorithm is 1, and a stripe length of the EC stripe formed by using the RAID 5 algorithm is M+1; a quantity of parity strips of an EC stripe formed by using a RAID 6 algorithm is 2, and a stripe length of the EC stripe formed by using the RAID 6 algorithm is M+2.”] [para. 0045].
Jin teaches combining SSD storage and HDD storage into a RAID layout in each SSD and HDD [“The storage array may be or include a redundant array of independent hard disks (RAID). …”] [para. 0084 [“The storage may be a hybrid device or a hybrid storage device. The hybrid storage device may be a hybrid disk drive including two or more media. The storage may instead by a storage array. The storage array may include of hybrid storage devices or may include different kinds of drives. The drives may be selected from a group including hard disk drives (HDDs), solid state drives (SSDs), banded drives (including CMR zones and SMR zones) and hybrid drives.”] [para. 0084].
However, Dong and Jin do not explicitly disclose exactly two storage positions and exactly one storage position, the exactly one storage position.
Watanabe teaches exactly two storage positions and exactly one storage position, the exactly one storage position [“FIG. 3 illustrates an example of distributing RAID5 (2+1) into seven disks. Here, the description RAID5 (2+1) indicates a data structure in which, in RAID5, one parity exists for two distributed data segments (hereinafter, referred to as a redundant data set or a redundant set).”] [para. 0060] [“When the redundant sets RAID5 (2+1) are distributed evenly into a plurality of disks that form the RAID group, "data area:HS area=2:1" holds true for each disk. In this case, "READ performance: WRITE performance=2:1", because two data segments are read to restore (rebuild) the missing data, and the restored data is written into one HS area. There, READ performance of each disk is 100.times.(2/3)#.apprxeq.66 MB/s, and WRITE performance is 100.times.(1/3).apprxeq.33 MB/s. Therefore, when one of seven disks fails and a rebuilt is executed, the READ and WRITE performances of each disk may be regarded as 33 MB/s because, of READ and WRITE, WRITE becomes a bottleneck. In this case, the rebuild performance of the entire RAID5 group is 33 MB/s.times.6(the number of disks).apprxeq.200 MB/s.”] [para. 0061].
Dong, Jin, and Watanabe are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Dong and Jin with Watanabe in order to modify Dong and Jin for “exactly two storage positions and exactly one storage position, the exactly one storage position” as taught by Watanabe.  One of ordinary skill in the art would be motivated to combine Dong and Jin with Watanabe before the effective filing date of the claimed invention to improve a system by providing for the ability where “When the redundant sets RAID5 (2+1) are distributed evenly into a plurality of disks that form the RAID group, "data area:HS area=2:1" holds true for each disk. In this case, "READ performance: WRITE performance=2:1", because two data segments are read to restore (rebuild) the missing data, and the restored data is written into one HS area.” [Watanabe, para. 0061].
Claim 15 is rejected with like reasoning.


Claims 7 – 9 and 16 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. [hereafter as Dong], US Pub. No. 2020/0117386 A1 in view of Jin et al. [hereafter as Jin], US Pub. No. 2014/0019680 A1 as applied to claims 3 and 12 above, and further in view of McHale et al. [hereafter as McHale] ,US Pub. No. 2012/0246403 A1.

As per claim 7, Dong in view of Jin discloses a method as in claim 3, Dong discloses further comprising:
ubers [“To improve reliability and prevent data loss, when storing data, the storage system usually stores data in a form of a stripe, that is, writes a plurality of strips in parallel into a plurality of memories (for example, a plurality of magnetic disks or a plurality of storage media).”] [para. 0044] [para. 0045].
Jin teaches ubers [The hybrid file system 802 may be further configured write data to the first portion 810 (through file data module 804) if the hybrid file system 802 determines the data is file data and to write data to the second portion 812 (through metadata module 806) if the hybrid file system 802 determines the data is file system metadata] [“FIG. 8B is a schematic 800b showing a data storage system according to various embodiments. The hybrid file system 802 may be implemented as a user-level file system based on the FUSE framework. The hybrid file system 802 may further provide the standard POSIX interfaces to the user applications. The user applications 814 may communicate with the hybrid file system 802 through a FUSE kernel module 822 using FUSE library 824. The FUSE kernel module 822 may be in kernel space. The hybrid file system 802 may be configured to determine whether to write data to the first portion 810 or to the second portion 812. The hybrid file system 802 may be configured to determine whether the data is file data or file system metadata. The hybrid file system 802 may be further configured write data to the first portion 810 (through file data module 804) if the hybrid file system 802 determines the data is file data and to write data to the second portion 812 (through metadata module 806) if the hybrid file system 802 determines the data is file system metadata. The file data module 804 may be configured to control writing to the first portion 810 in a log structured manner via a raw device read/write interface. The space reclamation module 818 may reside in the file data module 804.”] [para. 0130].
However, Dong and Jin do not explicitly disclose forming a HDD tier within the storage array, the HDD tier including additional HDD storage provided by additional HDD storage positions identified from the set of HDDs; 
after the HDD tier is formed, providing HDD ubers from the additional HDD storage of the HDD tier; and 
after the HDD ubers are provided, accessing the HDD ubers to perform data storage operations.
McHale teaches forming a HDD tier within the storage array, the HDD tier including additional HDD storage provided by additional HDD storage positions identified from the set of HDDs [the HDDs as "tier-one" level storage] [“In an approach which incorporates the inventive solution herein, the SSDs are assigned as a " tier-zero" level storage, and the HDDs as "tier-one" level storage. The array software determines which pages should reside on the SSD tier and which pages should reside on the HDD tier by measuring the frequency of read and/or write requests to them over time.”] [para. 0012] [“A hybrid storage array one using two or more storage device tiers. In one implementation, two tiers may be provided by solid state drives (SSDs) and hard disk drives ( HDDs).”] [Abstract] [“A storage array can allow large amounts of data to be stored in an efficient manner while providing redundancy to promote reliability such as Redundant Array of Inexpensive Disks ( RAID) functionality.”] [para. 0005] [“Hybrid-based storage solutions combine multiple storage technologies, such as Solid State Drives ( SSDs) and Hard Disk Drives ( HDDs) in the same storage array. Hybrid storage arrays are a particularly attractive solution for large volume applications such as data centers and cloud computing where high performance and low cost are each of importance. These high performance hybrid arrays can combine intelligent caching software with low cost HDDs (such as Serial ATA (SATA) drives or faster Small Computer System Interface (SCSI) drives), and/or high-performance energy-efficient SSDs. The hybrid approach combines the scalability and relative affordability of HDD technology with the low-latency I/O performance and energy efficiency of SSDs.”] [para. 0007]; 
after the HDD tier is formed, providing HDD ubers from the additional HDD storage of the HDD tier [“A storage array controller manages access to the storage cache, tier-zero and tier-one portions by migrating data between them, based on a measured demand for specific data pages. The storage array controller also detects particular types or particular patterns of storage commands (such as requests for small randomly ordered writes) to the tier-one storage portion. If the storage command falls into such a pattern, the storage controller then determines if the storage cache is experiencing some other condition, such as if it is already full by more than a predetermined amount. If the other condition is met, the storage controller then stores data associated with the storage command in the write cache extension portion. The storage controller also operates to migrate data from the write cache extension portion to the tier-one storage portion. As one example in a case where the detected storage pattern is random writes, this may occur only after a predetermined number of the random writes have been stored in the write cache portion. In yet other aspects, data may be transferred from the write cache extension only when number of random writes it has stored is near or at a full RAID stripe size as used by the tier-one storage.”] [paras. 0018 – 0020]; and 
after the HDD ubers are provided, accessing the HDD ubers to perform data storage operations [“A storage array controller manages access to the storage cache, tier-zero and tier-one portions by migrating data between them, based on a measured demand for specific data pages. The storage array controller also detects particular types or particular patterns of storage commands (such as requests for small randomly ordered writes) to the tier-one storage portion. If the storage command falls into such a pattern, the storage controller then determines if the storage cache is experiencing some other condition, such as if it is already full by more than a predetermined amount. If the other condition is met, the storage controller then stores data associated with the storage command in the write cache extension portion. The storage controller also operates to migrate data from the write cache extension portion to the tier-one storage portion. As one example in a case where the detected storage pattern is random writes, this may occur only after a predetermined number of the random writes have been stored in the write cache portion. In yet other aspects, data may be transferred from the write cache extension only when number of random writes it has stored is near or at a full RAID stripe size as used by the tier-one storage.”] [paras. 0018 – 0020].
Dong, Jin, and McHale are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Dong and Jin with McHale in order to modify Dong and Jin for “forming a HDD tier within the storage array, the HDD tier including additional HDD storage provided by additional HDD storage positions identified from the set of HDDs; 
after the HDD tier is formed, providing HDD ubers from the additional HDD storage of the HDD tier; and 
after the HDD ubers are provided, accessing the HDD ubers to perform data storage operations” as taught by McHale.  One of ordinary skill in the art would be motivated to combine Dong and Jin with McHale before the effective filing date of the claimed invention to improve a system by providing for the ability where the “hybrid approach combines the scalability and relative affordability of HDD technology with the low-latency I/O performance and energy efficiency of SSDs. [McHale, para. 0007].
Claim 16 is rejected with like reasoning.

As per claim 8, Dong in view of Jin and further in view of McHale discloses a method as in claim 7 Jin teaches wherein mapping to form the hybrid uber includes: 
combining multiple SSD storage positions and one HDD storage position into a RAID layout [“The storage array may be or include a redundant array of independent hard disks (RAID). …”] [para. 0084 [“The storage may be a hybrid device or a hybrid storage device. The hybrid storage device may be a hybrid disk drive including two or more media. The storage may instead by a storage array. The storage array may include of hybrid storage devices or may include different kinds of drives. The drives may be selected from a group including hard disk drives (HDDs), solid state drives (SSDs), banded drives (including CMR zones and SMR zones) and hybrid drives.”] [para. 0084].
Dong discloses RAID5 layout [“…For example, a quantity of parity strips of an EC stripe formed by using a RAID 5 algorithm is 1, and a stripe length of the EC stripe formed by using the RAID 5 algorithm is M+1; a quantity of parity strips of an EC stripe formed by using a RAID 6 algorithm is 2, and a stripe length of the EC stripe formed by using the RAID 6 algorithm is M+2...”] [para. 0045].
wherein providing the HDD ubers from the additional HDD storage of the HDD tier includes: 
forming a HDD uber from at least some of the additional HDD storage positions, the HDD uber having a RAID layout [“A hybrid storage array one using two or more storage device tiers. In one implementation, two tiers may be provided by solid state drives (SSDs) and hard disk drives ( HDDs).”] [Abstract] [“A storage array can allow large amounts of data to be stored in an efficient manner while providing redundancy to promote reliability such as Redundant Array of Inexpensive Disks ( RAID) functionality.”] [para. 0005] [“Hybrid-based storage solutions combine multiple storage technologies, such as Solid State Drives ( SSDs) and Hard Disk Drives ( HDDs) in the same storage array. Hybrid storage arrays are a particularly attractive solution for large volume applications such as data centers and cloud computing where high performance and low cost are each of importance. These high performance hybrid arrays can combine intelligent caching software with low cost HDDs (such as Serial ATA (SATA) drives or faster Small Computer System Interface (SCSI) drives), and/or high-performance energy-efficient SSDs. The hybrid approach combines the scalability and relative affordability of HDD technology with the low-latency I/O performance and energy efficiency of SSDs.”] [para. 0007] [“A storage array controller manages access to the storage cache, tier-zero and tier-one portions by migrating data between them, based on a measured demand for specific data pages. The storage array controller also detects particular types or particular patterns of storage commands (such as requests for small randomly ordered writes) to the tier-one storage portion. If the storage command falls into such a pattern, the storage controller then determines if the storage cache is experiencing some other condition, such as if it is already full by more than a predetermined amount. If the other condition is met, the storage controller then stores data associated with the storage command in the write cache extension portion. The storage controller also operates to migrate data from the write cache extension portion to the tier-one storage portion. As one example in a case where the detected storage pattern is random writes, this may occur only after a predetermined number of the random writes have been stored in the write cache portion. In yet other aspects, data may be transferred from the write cache extension only when number of random writes it has stored is near or at a full RAID stripe size as used by the tier-one storage.”] [paras. 0018 – 0020].
Dong discloses RAID6 layout [“…For example, a quantity of parity strips of an EC stripe formed by using a RAID 5 algorithm is 1, and a stripe length of the EC stripe formed by using the RAID 5 algorithm is M+1; a quantity of parity strips of an EC stripe formed by using a RAID 6 algorithm is 2, and a stripe length of the EC stripe formed by using the RAID 6 algorithm is M+2...”] [para. 0045].
Claim 17 is rejected with like reasoning.

As per claim 9, Dong in view of Jin and further in view of McHale discloses a method as in claim 7, Jin teaches further comprising: 
providing a garbage collection service that garbage consolidates valid data from the hybrid tier to the HDD tier to reclaim storage in the hybrid circular storage log [data storage system may include a garbage collector circuit to discard or delete the marked old data or invalid data for freeing up occupied space] [Unwanted old data may be marked (as invalid data). As the header moves past the end to rewrite new data on the old data, the marked old data (i.e. the invalid data) may be discarded or removed. The unmarked old data (i.e. the wanted data) may be appended to the header of the log as new data] [“In various embodiments, the shingled magnetic recording (SMR) zones may be configured to be written with data in a log structured manner. Data may be written to the first portion in the form of a circular log in the first portion. The log may have a header and an end defining the data written to the first portion. As new data is written to the log, the header of the log moves relative to the end. In other words, the header of the log moves one round around the circular log to meet the end of the log as new data is appended to the header. Unwanted old data may be marked (as invalid data). As the header moves past the end to rewrite new data on the old data, the marked old data (i.e. the invalid data) may be discarded or removed. The unmarked old data (i.e. the wanted data) may be appended to the header of the log as new data.”] [para. 0041] [“The marked data (invalid data or unwanted old data) may be discarded or deleted. The data storage system may include a garbage collector circuit to discard or delete the marked old data or invalid data for freeing up occupied space. In various embodiments, the garbage collected circuit and the marking circuit may be the same circuit.”] [para. 0060] [“The hybrid file system 802 may further include a space reclamation module 818 for freeing up space by discarding the unwanted old data. The unwanted old data may be data stored in the storage deleted or replaced with updated data by the user or user applications 814. The space reclamation module 818 may be implemented by a garbage collector circuit and/or a space reclamation circuit.”] [para. 0125] [“In various embodiments, the space reclamation module 818 may be configured to delete/modify old data using a file-based approach. The space reclamation module 818 may be configured to write all wanted files stored on the storage as new data. The wanted files may include all files, excluding files deleted or replaced with updated data by the user or user applications 814. The new data may be written by appending to the header of the circular log in a sequential manner. In various embodiments, the new data may be written by appending to the appending pointer/header. The old data, including the old data of the unwanted files and the old data of the wanted files, are overwritten by the new data.”] [para. 0126].
Claim 18 is rejected with like reasoning.

Conclusion
STATUS OF CLAIMS IN THE APPLICATION
CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1 – 21 have received a second action on the merits and are subject of a second action final.  Claims 1 – 19 are rejected under a 103 rejection.  Claims 20 and 21 are rejected under a 112 rejection.  Examiner was not able to provide prior art to read on claims 20 and 21. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD WADDY JR whose telephone number is (571)272-5156. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (517)272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EW/Examiner, Art Unit 2135                                                                                                                                                                                            

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135